NOT FOR PUBLICATI()N l`N WEST'S HAWAI‘I REPORTS ANI) PACIFIC REPORTER

    

No. 30106 512
:N THE: J:NTERMEDIATE coURT oF APPEALS  
'  i}vv.v.~»
oF THE STATE oF HAWA:‘I w gm
 !;’:lz
99
R:CHARD w. RADUENZEL, Piainciff-Appeiiee,  m
D_Evc)N JAMEs M68 Haw. 648, 650, 727 P.2d 1127,
1128 (1986); HRAP Rule 26(b) ("[N]o court or judge or justice
thereof is authorized to change the jurisdictional requirements
contained in Rule 4 of [the HRAP]."). Consequently, we lack
jurisdiction over Appellant's appeal from (1) the June 29, 2009
order denying Appellant‘s May 2l, 2009 DCRCP Rule 59 motion for
reconsideration and (2) the May 11, 2009 judgment.

Although the district court entered another order,
namely, the September 25, 2009 supplemental order denying
Appellant's May 21, 2009 DCRCP Rule 59 motion for
reconsideration, on September 25, 2009, the district court no
longer had jurisdiction to rule on Appellant1s May 2l, 2009 DCRCP
Rule 59 motion for reconsideration. when a party files a timely
tolling motion that extends the time period for filing a notice
of appeal pursuant to HRAP Rule 4(a)(3), "[t]he rule provides
that the court has 90 days to dispose of [the] post-judgment
[tolling] motion . . . , regardless of when the notice of appeal
is fiied." Buscher v. Boning, 114 Hawai‘i 202, 221, 159 P.zd
814, 833 (2007). when "the court fail[s] to issue an order on
[the movant]'s [post-judgment tolling] motion by . . . ninety
days after [the movant has] filed the [post-judgment tolling]
motion, the [post-judgment tolling] motion [i]s deemed denied."
County of Hawafi v. C&J Coupe Family Limited Partnership, 119
HawaiH.352, 367, l98 P.3d 6l5, 630 (2008). The ninetieth day
after Appellant submitted his May 21, 2009 DCRCP Rule 59 motion

for reconsideration to the district court for filing was

_3__

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
Wednesday, August 19, 2009, at the end of which time the district
court lost jurisdiction to adjudicate Appellant's May 21, 2009
DCRCP Rule 59 motion for reconsideration, Pursuant to HRAP
Rule 4(a)(3), the September 25, 2009 supplemental order denying
Appellant's May 21, 2009 DCRCP Rule 59 motion for reconsideration
is null and void, and, therefore, not appealable.

Absent a timely appeal, we lack appellate jurisdiction.
Therefore,

IT IS HEREBY ORDERED that appellate court case number
30106 is dismissed for lack of appellate jurisdiction.

DATED: Honolulu, Hawafi, MarCh 31 2019-

 

Presiding Judge

6Z&a¢k)A¢2Egit/
Associate Jud

1 

   
   

   

  

lie \ f

§ssoci te J dge